Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to applicant’s amendment to claim 1 that incorporates previous dependent claim 3. Applicant argues that support for a “mean vehicle full deceleration (MFDD)” is computed and compared with a limit (zo). Based on the comparison the vehicle setpoint deceleration is reduced. Applicant’s attention is directed towards column 3 lines 8-16 where Seki states, “According to the present invention, however, a maximum allowable deceleration is set up based on a speed of the own vehicle when a predetermined condition is satisfied. Then, the maximum allowable deceleration so determined is used as a limit value for a deceleration actually applied on the own vehicle when the magnitude of the deceleration is to be restricted, i.e. when a magnitude of a target deceleration is larger than the magnitude of the maximum allowable deceleration.” Here it shows that a target acceleration can be compared to a maximum allowable deceleration and reduced based on the fact that the target acceleration exceeds the maximum allowable deceleration. Furthermore, applicant argues that Seki describes the “target acceleration” as being a function of instantaneous measurements of “relative distance” and “relative speed”. Applicant’s attention is further directed towards column 5 lines 64- column 6 line 1 where Seki shows that an increase in deceleration, or a braking force is not reduced even if a vehicle speed varies because a maximum allowable deceleration is kept at a constant or within a predetermined range. Therefore the deceleration 
In response to applicant’s amendment to claim 12 that incorporates previous dependent claim 13. Applicant argues that the claimed “vehicle velocity change” indexes a change over time (i.e., from a “first braking time to a second braking time”.) Applicant argues that Zagorski’s change in “relative velocity” is entirely divorced from time and therefore cannot disclose or suggest the claimed limitation. Examiner respectfully disagrees and directs applicant’s attention again towards paragraph [0034] of Zagorski where it is disclosed that at a first braking time, the host vehicles velocity is changed to maintain a specific relative velocity between the host vehicle and another vehicle. Paragraph [0034] continues on to disclose that the braking is controlled until a second braking time, where the relative velocity between the two vehicles is large enough that the first brake command is no longer needed, and therefore the vehicle gradually ramps down the brake commands.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                           
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664